ORDER
PER CURIAM:
Derrick Bluett appeals the denial of his motion for post-conviction relief under Missouri Supreme Court Rule 29.15 after an evidentiary hearing. Bluett’s motion follows his convictions for one count of murder in the first degree and one count of armed criminal action. Bluett argues that the motion court erred in denying his claims that his trial counsel was ineffective for not calling two witnesses and failing to demonstrate to the jury that he had no neck tattoos. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. Finding no error, we affirm. Rule 84.16(b).